09/16/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                      September 15, 2022

              ASHLEY J. LOVEDAY v. AARON K. H. COLEHAMER

                      Appeal from the Circuit Court for Knox County
                        No. 153495 Gregory S. McMillan, Judge
                         ___________________________________

                              No. E2022-00361-COA-R3-CV
                          ___________________________________


Because the order appealed from does not constitute a final appealable judgment, this Court
lacks jurisdiction to consider this appeal.


                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. MICHAEL SWINEY, C.J.; THOMAS R. FRIERSON, II, J.; AND KRISTI M. DAVIS, J.

Frank Clinton Little, Knoxville, Tennessee, for the appellant, Aaron K. H. Colehamer.

Susan Hail Harmon, Sevierville, Tennessee, for the appellee, Ashley J. Loveday.


                                 MEMORANDUM OPINION1

       Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, by Order entered May 6, 2022, the Court directed the appellant to show cause
why this appeal should not be dismissed for lack of subject matter jurisdiction after it
became clear that there was no final judgment from which an appeal as of right would lie.
“A final judgment is one that resolves all the issues in the case, ‘leaving nothing else for

       1
           Rule 10 of the Rules of the Court of Appeals provides:

       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a
       formal opinion would have no precedential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in any unrelated
       case.
the trial court to do.’” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
This Court does not have subject matter jurisdiction to adjudicate an appeal as of right if
there is no final judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn.
1990) (“Unless an appeal from an interlocutory order is provided by the rules or by statute,
appellate courts have jurisdiction over final judgments only.”). The order appealed from
does not appear to be a final appealable judgment as Aaron K.H. Colehamer filed a motion
to alter or amend judgment and/or motion for additional findings on March 21, 2022, and
the record is devoid of an order addressing this motion.

       Appellant responded to the show cause order, and this Court entered an Order on
May 12, 2022 granting appellant an extension up to and including June 13, 2022 within
which to obtain a final judgment. On June 13, 2022, appellant filed in this Court a motion
seeking a second extension of time within which to obtain a final judgment. By Order
entered June 24, 2022, this Court granted appellant up to and including July 13, 2022 within
which to obtain a final judgment. Appellant failed to comply with our June 24, 2022 Order.
On August 30, 2022, this Court entered an Order ordering appellant to show cause on or
before September 5, 2022 why this appeal should not be dismissed for lack of a final
judgment. Appellant failed to respond to our August 30, 2022 show cause Order.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As the order appealed from does not constitute a final
appealable judgment, this Court lacks jurisdiction to consider this appeal. The appeal is
hereby dismissed. Costs on appeal are taxed to the appellant, Aaron K.H. Colehamer, for
which execution may issue.

                                                        PER CURIAM




                                           -2-